FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        November 24, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
WILLIAM LEE LORNES,

      Plaintiff - Appellant,
                                                              No. 17-1315
v.                                                   (D.C. No. 1:17-CV-01916-LTB)
                                                                (D. Colo.)
NO NAMED DEFENDANT,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, BALDOCK, and MORITZ, Circuit Judges.**
                  _________________________________

       Plaintiff William Lee Lornes III is in custody of the Colorado Department of

Corrections at the Colorado State Penitentiary in Cañon City, Colorado. Plaintiff now

appeals the district court’s dismissal of his pro se Motion Requesting Legal

Assistance to Contact Attorney Regarding Appeal. Plaintiff also appeals the district

court’s dismissal of Plaintiff’s Motion and Affidavit for Leave to Proceed on Appeal



*
 This order and judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
 After examining the appellant’s brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument.
Pursuant to 28 U.S.C. § 1915 and Fed. R. App. P. 24. For the reasons discussed

below, we affirm.

       Plaintiff does not dispute that since 2012, he filed over thirty habeas corpus

and civil rights actions in the United States District Court for the District of

Colorado. In August 2014, in a thorough written order, the district court imposed

filing restrictions on Plaintiff because he repeatedly initiated pro se lawsuits that

were dismissed for failure to prosecute, failure to file an amended complaint as

directed, and failure to file a complaint that complied with the pleading requirements

of Fed. R. Civ. P. 8. Lornes v. Hernandez, No. 14-CV-1294-LTB, Order at 9-10 (D.

Colo. Aug. 12, 2014) (order imposing filing restrictions). According to the

restrictions, before filing a pro se action in the district court, Plaintiff must file a

motion requesting leave to file a pro se action with the clerk. Those restrictions

required Plaintiff to include the following in the motion:

       1. A list of all lawsuits currently pending or filed previously in the
          District of Colorado, including the name, number, and citation of
          each case, and the current status or disposition of each case; and

       2. A statement of the legal issues to be raised in the proposed new
          pleading and whether he has raised the same issues in other
          proceedings in the District of Colorado, citing the case number and
          docket number where the legal issues previously have been raised.

Upon filing the motion requesting leave to file a pro se action, the filing restrictions

further required Plaintiff to submit the proposed new pleading to be filed in the pro se

action. Id.




                                          -2-
       Bound by these requirements, which he has never contested, Plaintiff filed a

pro se Motion Requesting Legal Assistance to Contact Attorney Regarding Appeal in

August 2017. In a written order, the district court denied Plaintiff’s motion because

Plaintiff failed to comply with the filing restrictions. The district court also denied

Plaintiff leave to proceed in forma pauperis on appeal.

       This Court carefully reviewed Plaintiff’s Opening Brief and the appellate

record in view of the applicable law and the appropriate standard of review. The

district court’s dismissal without prejudice of Plaintiff’s claims for failure to comply

with the district court’s filing restrictions is correct because Plaintiff simply did not

comply with the filing restrictions. The district court is able to control its own

docket and to impose filing restrictions as appropriate. “Federal courts have the

inherent power to regulate the activities of abusive litigants by imposing carefully

tailored restrictions in appropriate circumstances.” Andrews v. Heaton, 483 F.3d
1070, 1077 (10th Cir. 2007) (citing Sieverding v. Colo. Bar Ass’n, 469 F.3d 1340,

1343 (10th Cir. 2006)).      Plaintiff may not make an end-run around the filing

restrictions by appealing the district court order and then arguing the merits of his

appeal. Further, Plaintiff had ample opportunity to contest the filing restrictions

before the district court imposed them, but he never did.

       We affirm substantially for the reasons set forth in the district court’s written

order at issue in this appeal. Plaintiff’s Motion for Leave to Proceed in forma pauperis is

denied.



                                           -3-
AFFIRMED.


             Entered for the Court



             Bobby R. Baldock
             Circuit Judge




            -4-